  Case 19-10800         Doc 38    Filed 08/22/19 Entered 08/22/19 15:30:37           Desc Main
                                    Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

                                                )
 In re:                                         )                    Chapter 13
                                                )                    Case No. 19-10800-MSH
 SANDRA D. BRANLUND                             )
                                                )
                  Debtor                        )
                                                )


      ORDER ON MOTION FOR RELIEF FROM STAY AND CO-DEBTOR STAY

At Boston in said District this 22nd day of August, 2019.

          The Motion for Relief from Stay and Co-Debtor Stay of U.S. Bank Trust, N.A., as

Trustee of the Tiki Series III Trust as serviced by SN Servicing Corp. [#26] (the “Motion”)

having come before me, due notice having been given, a hearing having been held, an objection

having been filed and overruled, and good cause appearing to me therefor, it is hereby

          ORDERED that U.S. Bank Trust, N.A. as Trustee of the Tiki Series III Trust as serviced

by SN Servicing Corp., including its successors and assigns, is granted relief from the stay and

the co-debtor stay provisions of 11 U.S.C. §§ 362 and 1301 for the purpose of exercising its

rights under its agreements with the debtor and non-debtor co-obligor, Graham Branlund,

including foreclosing its mortgage, or accepting a deed in lieu of foreclosure on the property

located at 810 Main Street, Hanover, MA 02339, more particularly described in the Motion, and

if necessary bringing eviction proceedings against the debtor and non-debtor co-obligor, all in
  Case 19-10800       Doc 38    Filed 08/22/19 Entered 08/22/19 15:30:37            Desc Main
                                  Document     Page 2 of 2


accordance with applicable state and federal law. The 14-day stay of this order is waived

pursuant to FRBP 6004(h).


                                                                    By the Court,




                                                                   Melvin S. Hoffman
                                                                   U.S. Bankruptcy Judge
